Citation Nr: 1028111	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-01 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.   Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to an initial rating in excess of 70 percent for 
posstraumatic stress disorder (PTSD) with depressive disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 1985.
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that granted service connection and awarded a 30 percent 
disability rating for PTSD, effective August 17, 2006; and denied 
service connection for bilateral hearing loss and tinnitus.

An April 2009 rating decision increased the rating for the 
Veteran's PTSD from 30 percent to 70 percent, effective August 
17, 2006.  However, as that grant did not represent a total grant 
of benefits sought on appeal, this claim for increase remained 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993)

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a September 2009 hearing conducted at the RO.  The 
testimony was transcribed, associated with the record, and 
considered in deciding this case.


FINDINGS OF FACT

1.   The Veteran's current level of hearing loss in the right ear 
does not meet the criteria to constitute a disability for VA 
purposes under the provisions of 38 C.F.R. § 3.385.

2.  Left ear hearing loss was not manifested in active service or 
within one year of service discharge, and any current left ear 
hearing loss is not otherwise etiologically related to such 
service, to include in-service acoustic trauma.

3.  Bilateral tinnitus was not manifested in active service, and 
any current tinnitus is not otherwise etiologically related to 
such service, to include in-service acoustic trauma.

4.  In July 2009, the Veteran withdrew his appeal concerning the 
issue of entitlement to an increased rating for PTSD.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred therein.   38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

2.  Left ear hearing loss was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

3.  Bilateral tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

4.  The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to an increased rating for PTSD have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Further, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In August 2006, prior to the initial adjudication of the claims, 
the Veteran was notified of the evidence not of record that was 
necessary to substantiate the claims.  He was told that he needed 
to provide the names of persons, agency, or company who had 
additional records to help decide his claims.  He was informed 
that VA would attempt to review his claims and determine what 
additional information was needed to process his claims, schedule 
a VA examination if appropriate, obtain VA medical records, 
obtain service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of the claims for service connection.
The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in August 2006 and November 2007 should his service 
connection claims be granted.  Therefore, the Veteran had actual 
knowledge of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records relevant 
to the issues on appeal have been requested or obtained.  The 
Veteran was afforded a VA audiology examination in December 2006.  
While the examiner did not comment on the functional effects 
caused by the Veteran's left ear hearing loss, the Board finds 
that, in this case, the examination is adequate for VA purposes 
and that VA is not obligated to provide a second examination in 
this case because the evidence does not establish the presence of 
any current right ear hearing loss disability for VA purposes.  
In addition, the examiner opined that the Veteran's right ear 
hearing loss and tinnitus are not related to his service, and 
that opinion is supported by a well-reasoned rationale.  
38 C.F.R. §§ 3.159(c)(4), 3.385 (2009); Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  In addition, a review of the December 
2006 report of examination reveals that all subjective and 
objective findings necessary for evaluation of the Veteran's 
claims were observed and recorded.  Thus, the examination appears 
complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations as to 
these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

Analysis

A claimant with active service may be granted service connection 
for a disease or injury resulting in disability either incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  
Service incurrence will be presumed for organic diseases of the 
nervous system such as sensorineural hearing loss if manifest to 
a degree of 10 percent or more within one year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

A disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case. When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
relevant.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence is not required when the Board has 
supported its decision with thorough reasons and bases regarding 
the relevant evidence).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
for service connection for bilateral hearing loss and tinnitus.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2009).

The Veteran contends that he suffers bilateral hearing loss and 
tinnitus as the direct result of his active service.  
Specifically, he asserts that he experienced in-service acoustic 
trauma from noise exposure in the course of his duties as a 
rifleman.  The Board observes the Veteran's Military Occupational 
Specialty (MOS) is listed as a Rifleman and a "COMBAT HISTORY" 
reflects the Veteran's involvement in a Multi-national 
Peacekeeping Force in Beirut, Lebanon, from February 1983 to May 
1983.  As such, the Board concedes the Veteran's exposure to in-
service acoustic trauma.  38 U.S.C.A. § 1154(b) (West 2002).

The Board notes that it accepts the Veteran's assertion that he 
engaged in combat during his military service.  In the case of a 
Veteran who engaged in combat with the enemy in active service 
with a military, naval, or air organization of the United States 
during a period of war, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of in-service occurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions or hardships of such service, 
notwithstanding the fact that there is no official record of such 
occurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

However, competent evidence of a current disability and of a link 
between the current disability and service is still required 
despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza 
v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not 
create a statutory presumption that a combat Veteran's alleged 
disease or injury is service- connected," but only 
"considerably lighten[s] the burden of a Veteran who seeks 
benefits for an allegedly service-connected disease or injury and 
who alleges that the disease or injury was incurred in, or 
aggravated by, combat service."  Collette v. Brown, 82 F.3d 389, 
392 (Fed. Cir. 1996).

As indicated above, with regard to other sources of injury to the 
Veteran's hearing, as discussed herein, the Board does not 
dispute the Veteran's claims of in-service noise exposure.  
Therefore, further consideration of the Veteran's claims of 
combat service under 38 U.S.C.A. § 1154(b) is not necessary.

Service treatment records are absent complaints of, or treatment 
for, hearing loss or tinnitus in service.  October 1980 
enlistment and September 1985 release from active duty 
examinations indicate normal clinical evaluations of the 
Veteran's ears and the clinical findings from those examinations 
revealed hearing that was normal according to VA regulatory 
standards.  38 C.F.R. § 3.385 (2009).

The Veteran was afforded a VA audiology examination in December 
2006.  A review of a September 1985 hearing test reflects normal 
hearing bilaterally via pure-tone audiometry.  The Veteran 
presented with a history of service in Beirut in 1983 during 
which he was exposed to noise from the firing of 155 Howitzers 
mortars, grenades, small arms fire, and incoming rockets.  He 
also indicated that he was involved in several firefights.  After 
service, the Veteran was employed as a police officer for twenty 
years.  He stated that when firing on the range he wore earmuffs 
to protect his hearing and that as a member of the SWAT team he 
wore earplugs.  The Veteran denied any exposure to hazardous 
noise.  With regard to tinnitus, he reported a high-pitched tone, 
with an onset in 2002.

On the audiological examination, pure tone air conduction 
thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 5, 5, 5, 15, and 15, respectively, with an average of 
10 decibels and a speech recognition score of 96.  Pure tone air 
conduction thresholds in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 10, 15, 15, 25, and 5, respectively, with an 
average of 15 decibels and a speech recognition score of 92.  The 
Veteran was diagnosed with normal hearing in the right ear and 
mild high frequency sensorineural hearing loss in the left ear.  
The examiner opined that it is less likely as not that the left 
ear hearing loss is the result of the Veteran's activity in 
service.  The examiner further opined that it is less likely as 
not that the Veteran's tinnitus is the result of any activity 
during his service, in part due to the fact that the Veteran 
reported an onset of 2002 and he separated from service in 1985.

In a February 2008 statement in support of claim, the Veteran's 
spouse indicated that she witnessed the Veteran tap his ears and 
bend over holding his head due to the ringing in the ears and 
that she first noticed this after his discharge from service.  
When she would inquire as to what was wrong, he would tell her 
that his ears were ringing.  With regard to his hearing, the 
Veteran's spouse indicated that he would provide improper 
responses to questions that she posed and watched television on a 
loud volume.  She also stated that she had noticed a decline in 
his hearing since his return from service.

In February 2008 and March 2008 statements, the Veteran indicated 
that he "missed" words resulting in misunderstanding, 
humiliation, and shame.  He stated that he had constant ringing 
in his ears and sometimes bent over and plugged his ears in a 
futile effort to make it stop.  The only time that he was exposed 
to prolonged loud noise without ear protection was in Beirut, 
where long exposure to heavy artillery, rockets, mortars, machine 
guns, and small arms was common.

In September 2009, the Veteran testified that the only time he 
was exposed to unprotected, significant, and long exposure to 
acoustic trauma during service in Beirut, Lebanon as part of a 
Multi-national Peacekeeping Force.  However, he was unable to 
identify the onset of his hearing loss.  He also testified that 
he was a police officer for twenty-one years.  However, he stated 
that as in his work as a police officer, OSHA guidelines were 
very strictly enforced, and shooting protection was mandatory.  
However, he denied any current treatment for hearing loss and did 
not seek treatment for hearing loss right after service.  

With respect to tinnitus, the Veteran testified that he first 
noticed ringing in his ears in his twenties.  During his tour of 
duty in Beirut, he experienced constant ringing in his ears.  
However, during his exit physical, the Veteran did not mention 
anything about ringing in his ears because he thought that it was 
normal.  He testified that prior to employment as a police 
officer, he experienced ringing in the ears.  He acknowledged 
that no private physician had related his hearing loss or 
tinnitus to his service.

Right Ear Hearing Loss

With regard to right ear hearing loss, the December 2006 VA 
examiner found that the Veteran had normal hearing in the right 
ear.  The Board finds that there are no post-service medical 
records that demonstrate that the Veteran currently has a 
diagnosed right ear hearing loss that is disabling for VA 
purposes.  38 C.F.R. § 3.385 (2009).  Here, the audiological 
findings do not satisfy the criteria for any right ear hearing 
loss to be considered a disability for VA purposes.  Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. § 1110 (West 2002).  In the absence of 
proof of a present disability, there can be no valid claim.  The 
Board's review of the record in this case shows no competent 
proof of present right ear hearing loss disability for VA 
purposes.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of evidence 
showing a current level of hearing in the right ear that is 
disabling for VA purposes, service connection cannot be granted.

With regard to left ear hearing loss and bilateral tinnitus, the 
Veteran's post-service medical records are negative for any 
diagnoses of left ear hearing loss or bilateral tinnitus within 
one year of separation from active duty.  In fact, the Veteran's 
post-service medical records are negative for any diagnoses of a 
left ear hearing loss or bilateral tinnitus until many years 
after separation from active service.  A significant lapse in 
time between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, while 
the competent medical evidence shows that the Veteran has a left 
ear hearing loss and bilateral tinnitus, the record includes a 
competent medical opinion which finds that his left ear hearing 
loss and bilateral tinnitus are not related to his service.  That 
opinion is supported by the rationale that, on separation 
examination in September 1985, the Veteran had normal hearing.  
Since separation, as of VA examination in December 2006, air 
conduction thresholds did not show a significant change in 
frequencies from 500 through 4000 Hertz.  With regard to 
tinnitus, the Veteran reported an onset of 2002, seventeen years 
after his separation from service.  There is no competent medical 
opinion that relates the Veteran's left ear hearing loss or 
bilateral tinnitus to his service.  In addition, the service 
treatment records are void of any findings, symptoms, complaints, 
or diagnoses attributable to a hearing loss or tinnitus.  In the 
absence of competent medical evidence linking any current left 
ear hearing loss or bilateral tinnitus to service, service 
connection must be denied.

The Veteran and his spouse contend that he has bilateral hearing 
loss and tinnitus that are related to his service.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the statements of the Veteran and his spouse may be 
competent to support a claim for service connection, where the 
events or the presence of a disability, or symptoms of a 
disability, are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (2006).  

The nature of the Veteran's claimed bilateral hearing loss is not 
subject to lay diagnosis.  The Veteran can report that he had 
ringing in his ears.  That is a subjective symptom and not 
readily identifiable or apparent as a clinical disorder in the 
way that, for example, varicose veins may be observed, 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, neither the Veteran nor his spouse has the medical 
expertise to discern the nature of any current bilateral hearing 
loss or tinnitus, nor do they have the medical expertise to 
provide an opinion regarding etiology.  In sum, the issue does 
not involve a simple diagnosis.  The Veteran is competent to 
report that he has been diagnosed with bilateral hearing loss and 
tinnitus, but, as noted, he is not competent to provide a medical 
opinion regarding its cause.  While the Veteran and his spouse 
assert that he has bilateral hearing loss and tinnitus that are 
related to his service, their statements alone, in this case, are 
not competent to provide the evidentiary nexus to service.  As a 
result, their assertions do not constitute competent evidence 
that the Veteran's medically-diagnosed left ear hearing loss and 
bilateral tinnitus are a result of his service.  Regarding right 
ear hearing loss, regardless of the competence of the Veteran's 
and his wife's reports, service connection is barred by 
regulation.  See 38 C.F.R. § 3.385 (2009).

Accordingly, the Board finds that the preponderance of the 
evidence is against these claims.  The competent evidence either 
does not reflect right ear hearing loss for VA purposes or it 
does not support a finding that any current left ear hearing loss 
or bilateral tinnitus were incurred in or aggravated by service, 
or that any left ear hearing loss was manifested to a compensable 
degree within one year following the Veteran's separation from 
active service.  Therefore, service connection for a bilateral 
hearing loss and tinnitus must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal

A Substantive Appeal may be withdrawn in writing, except for 
appeals withdrawn on the record at a hearing, at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative, except that a representative may not 
withdraw a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2009).

In December 2007, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the issue 
of entitlement to an increased rating for PTSD, as identified in 
the November 2007 statement of the case.

In a July 2009 written communication, the Veteran withdrew the 
issue of entitlement to an initial increased rating for PTSD.  
The Board finds that the Veteran's statement indicating his 
intention to withdraw the appeal as to this issue satisfies the 
requirements for the withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an initial increased rating for PTSD, there remain 
no allegations of errors of fact or law for appellate 
consideration concerning this issue. The Board therefore has no 
jurisdiction to review the issue.

Accordingly, the issue of entitlement to an initial increased 
rating for PTSD is dismissed.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for bilateral tinnitus is denied.

The appeal concerning the issue of entitlement to an increased 
rating for PTSD is dismissed without prejudice.


____________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


